DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 04/19/2022.  
Status of the Claims
	In applicant’s amendments claims 1-16, 18, and 20 were amended. Claims 1-20 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The replacement drawing sheets were received on 04/19/2022.  These replacement drawing sheets are accepted.
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 1, line 3: remove “substantially”.
Claim 1, line 11: remove “substantially”.
Claims 2-10: remove all instances of “about”,
Claim 1, line 13: amend “the method comprises” to ---the method further comprises---.
Claim 1, line 23: amend “performing the glute bridge or the bend leg raise comprises” to ---wherein when the selected exercise is the glute bridge or the bed leg raise, performing the glute bridge or the bend leg raise further comprises: ---.
Claim 1, line 27: amend “performing the single leg raise or the dual leg raise comprises:” to ---wherein when the selected exercise is the single leg raise or the dual leg raise, performing the single leg raise or the dual leg raise further comprises: ---.
Claim 16, line 3: remove “substantially”.
Claim 16, lien 12: remove “substantially”.
Claim 16, line 25: amend “performing the plank comprises:” to ---wherein when the selected exercise is the plank, performing the plank further comprises: ---.
Claim 16, line 29: amend “performing the bird dog comprises:” to ---wherein when the selected exercise is the bird dog, performing the bird dog further comprises: ---.
Claim 16, line 33: amend “performing the resisted push-up comprises:” to ---wherein when the selected exercise is the resisted push-up, performing the resisted push-up further comprises: ---.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  
Claims 1 and 16: “Resistance Means”. There is sufficient structure within the claims.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11, 13-14, 16-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 4893812 A (Dawson et al; henceforth Dawson).
Regarding Independent Claim 1, Dawson discloses a method of using an exercise machine (Figures 6 and 7), wherein the exercise machine comprises comprising: 
	a stationary bench (second seat 16, Fig 1) that is substantially parallel to a floor on which the machine is placed (see Figure 1 wherein the seat 16 is parallel to a floor upon which the base frame 44 rests); 

    PNG
    media_image1.png
    451
    519
    media_image1.png
    Greyscale

Figure 1: Dawson
	a rotating bench (first seat 12) that is capable of rotating at an angle alpha (relative angle between the seats) about an axis (line P; see Figures 6 and 7 wherein the angle alpha between the first  and second seats 12, 16 is adjustable), wherein the axis is located between the stationary bench and the rotating bench (see Figure 1 wherein line P is the line/axis between the first and second seats 12, 16); 
	a resistance bar (handle means 58); 
	a load arm mechanism (wheel 60) capable of providing rotational adjustment of the resistance bar (via holes F);
	 and a resistance means (weight stack 72) to adjust an amount of force required to move the resistance bar away from the rotating bench (see Figures 6 and 7 wherein there are multiple weights of the weight stack 72 allowing for adjustment of resistance); 
	wherein a is about 180 degrees when the rotating bench is substantially parallel to the floor (see Figure 1 wherein the benches are parallel to each other and to the floor creating a 180 degree angle between them), and alpha decreases in magnitude as the rotating bench is rotated away from the floor (see Figure 7 wherein the angle between the seats 12, 16 is decreased when the ends of first seat 12 is rotated upwards);	
	wherein the method further comprises performing by a user an 
	the method comprises performing by a user (user in Figure 7) an exercise selected from the group consisting of: 
	a single leg raise (Figure 7); 

    PNG
    media_image2.png
    309
    428
    media_image2.png
    Greyscale

Figure 7: Dawson
	wherein: the user is positioned beneath the resistance bar (the user’s legs are positioned below the bar 58);
	 the user's back is in contact with the stationary bench (see Figure 7);
	 the user's legs are positioned over the rotating bench (see Figure 7); 
	and performing the single leg raise or the dual leg raise comprises: contacting the resistance bar against at least one leg of the user, and lifting the resistance bar by the user away from the rotating bench while the resistance means pushes the resistance bar against the at least one leg (“n FIG. 7 the user is performing knee extensions so that the front of the ankle is pressing against the handle means 58 so as to turn the wheel 62 and lift the weight stack 72.” Col. 4, lines 5-8).  
	Regarding Claim 10, Dawson further discloses the method of claim 1, wherein the rotational adjustment is capable of providing at least about 180 degrees of adjustment of the resistance bar (see Figure 1 wherein the holes F and G allow for 180-degree adjustment of the bar 58 relative to circle 60).  
	Regarding Claim 11, Dawson further discloses the method of claim 1, wherein the resistance means comprises at least one of: a weight stack (weight stack 72).  
	Regarding Claim 13, Dawson further discloses the method of claim 1, wherein at least one sliding platform (channel 24; “the channel 24 straddles a fixed rail 38 so that the entire bench assembly may be slideably positioned on the rail 38” Col. 3, lines 24-26) is attached to the stationary bench and the rotating bench (via U-strap 20 and U-strap 14).  
	Regarding Claim 14, Dawson further discloses the method of claim 1, wherein one swivel platform (U strap 14) is attached to the rotating bench (attached to its underside, see Figure 2; U strap 14 swivels relative to the pivot axis A and allows for the bench 12 to rotate).  
	Regarding Claim 16, Dawson discloses a method of using an exercise machine, wherein the exercise machine comprises: 
	a stationary bench (second seat 16, Fig 1) that is substantially parallel to a floor on which the machine is placed (see Figure 1 wherein the seat 16 is parallel to a floor upon which the base frame 44 rests); 

    PNG
    media_image1.png
    451
    519
    media_image1.png
    Greyscale

Figure 2: Dawson
	a rotating bench (first seat 12) that is capable of rotating at an angle alpha (relative angle between the seats) about an axis (line P; see Figures 6 and 7 wherein the angle alpha between the first  and second seats 12, 16 is adjustable), wherein the axis is located between the stationary bench and the rotating bench (see Figure 1 wherein line P is the line/axis between the first and second seats 12, 16); 
	a resistance bar (handle means 58); 
	a load arm mechanism (wheel 60) capable of providing rotational adjustment of the resistance bar (via holes F);
	 and a resistance means (weight stack 72) to adjust an amount of force required to move the resistance bar away from the rotating bench (see Figures 6 and 7 wherein there are multiple weights of the weight stack 72 allowing for adjustment of resistance); 
	wherein a is about 180 degrees when the rotating bench is substantially parallel to the floor (see Figure 1 wherein the benches are parallel to each other and to the floor creating a 180-degree angle between them), and alpha decreases in magnitude as the rotating bench is rotated away from the floor (see Figure 6 wherein the angle between the seats 12, 16 decreases when the middle of the seat 12 is raised upwards away from the floor);	
	and wherein the method comprises performing by a user an exercise selected from the group consisting of a bird-dog (Figure 6), 
	wherein:  the user is positioned beneath the resistance bar (see Figure 6 wherein the user’s legs are below the bar 58), 
	the user is positioned on the exercise machine such that the user's chest points towards the floor (see Figure 6 wherein the user is facing downwards); 
	wherein performing the bird-dog comprises: contacting the resistance bar against the user's calf or ankle and lifting the resistance bar by the user away from the rotating bench while the resistance means pushes the resistance bar against the user's calf or ankle (“n FIG. 6 the user is performing leg curls so that the back of his ankle is pressing the handle means 58 so as to turn the wheel 58 and lift the weight stack 68. It is noted that the user is lying face down on the bench and the bench is configured concave toward the user” Col. 3, line 65- Col. 4, line 2). 
	Regarding Claim 17, Dawson further discloses the method of claim 16, wherein the resistance means comprises at least one of: a weight stack (weight stack 78).
	Regarding Claim 18, Dawson further discloses the method of claim 16, wherein the method is performed while at least one sliding platform is attached to at least one of the stationary bench or the rotating bench (channel 24; “the channel 24 straddles a fixed rail 38 so that the entire bench assembly may be slideably positioned on the rail 38” Col. 3, lines 24-26; attached via U-strap 20 and U-strap 14).  
	Regarding Claim 19, Dawson further discloses the method of claim 16, wherein one or more swivel platform (U strap 14) is attached to the rotating bench (attached to its underside, see Figure 2; U strap 14 swivels relative to the pivot axis A and allows for the bench 12 to rotate).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4893812 A (Dawson).
	Regarding Claims 2, Dawson discloses the method as substantially claimed, see above. Dawson further discloses that the rotating bench that is capable of rotating about angle alpha (“The angles formed by the channel 24 and seats 12 and 16 is determined by the user in his selection of a pair of holes B in said second bracket 28” Col. 3, lines 21-23; see Figures 6 and 7 wherein the angle between the benches is adjusted). Dawson is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 90 degrees to about 210 degrees.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have an alpha that ranges from about 90 degrees to about 210 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise, applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s alpha range to range from about 90 degrees to about 210 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.
	Regarding Claims 3, Dawson discloses the method as substantially claimed, see above. Dawson further discloses that the rotating bench that is capable of rotating about angle alpha (“The angles formed by the channel 24 and seats 12 and 16 is determined by the user in his selection of a pair of holes B in said second bracket 28” Col. 3, lines 21-23; see Figures 6 and 7 wherein the angle between the benches is adjusted). Dawson is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 110 degrees to 200 degrees.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have an alpha that ranges from about 110 degrees to 200 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise, applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s alpha range to range from about 110 degrees to 200 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.
	Regarding Claims 4, Dawson discloses the method as substantially claimed, see above. Dawson further discloses that the rotating bench that is capable of rotating about angle alpha (“The angles formed by the channel 24 and seats 12 and 16 is determined by the user in his selection of a pair of holes B in said second bracket 28” Col. 3, lines 21-23; see Figures 6 and 7 wherein the angle between the benches is adjusted). Dawson is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 120 degrees to 190 degrees.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have an alpha that ranges from about 120 degrees to 190 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise, applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s alpha range to range from about 120 degrees to 190 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.
	Regarding Claims 5, Dawson discloses the method as substantially claimed, see above. Dawson further discloses that the rotating bench that is capable of rotating about angle alpha (“The angles formed by the channel 24 and seats 12 and 16 is determined by the user in his selection of a pair of holes B in said second bracket 28” Col. 3, lines 21-23; see Figures 6 and 7 wherein the angle between the benches is adjusted). Dawson is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 135 degrees to about 180 degrees. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have an alpha that ranges from about 135 degrees to about 180 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise, applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s alpha range to range from about 135 degrees to about 180 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.

Claims 1, 6-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4893812 A (Dawson) in view of US 4600189 A (Olschansky Et al; henceforth Olschansky).
Regarding Independent Claim 1, Dawson discloses a method of using an exercise machine (Figures 6 and 7), wherein the exercise machine comprises comprising: 
	a stationary bench (second seat 16, Fig 1) that is substantially parallel to a floor on which the machine is placed (see Figure 1 wherein the seat 16 is parallel to a floor upon which the base frame 44 rests); 

    PNG
    media_image1.png
    451
    519
    media_image1.png
    Greyscale

Figure 3: Dawson
	a rotating bench (first seat 12) that is capable of rotating at an angle alpha (relative angle between the seats) about an axis (line P; see Figures 6 and 7 wherein the angle alpha between the first  and second seats 12, 16 is adjustable), wherein the axis is located between the stationary bench and the rotating bench (see Figure 1 wherein line P is the line/axis between the first and second seats 12, 16); 
	a resistance bar (handle means 58); 
	a load arm mechanism (wheel 60 and lever 56) capable of providing rotational adjustment of the resistance bar (via holes F);
	 and a resistance means (weight stack 72) to adjust an amount of force required to move the resistance bar away from the rotating bench (see Figures 6 and 7 wherein there are multiple weights of the weight stack 72 allowing for adjustment of resistance); 
	wherein a is about 180 degrees when the rotating bench is substantially parallel to the floor (see Figure 1 wherein the benches are parallel to each other and to the floor creating a 180 degree angle between them), and alpha decreases in magnitude as the rotating bench is rotated away from the floor (see Figure 7 wherein the angle between the seats 12, 16 is decreased when the ends of first seat 12 is rotated upwards);	
	wherein the method further comprises performing by a user an 
	the method comprises performing by a user (user in Figure 7) an exercise selected from the group consisting of: 
	a single leg raise (Figure 7); 

    PNG
    media_image2.png
    309
    428
    media_image2.png
    Greyscale

Figure 7: Dawson
	wherein: the user is positioned beneath the resistance bar (the user’s legs are positioned below the bar 58);
	 the user's back is in contact with the stationary bench (see Figure 7);
	 the user's legs are positioned over the rotating bench (see Figure 7); 
	and performing the single leg raise or the dual leg raise comprises: contacting the resistance bar against at least one leg of the user, and lifting the resistance bar by the user away from the rotating bench while the resistance means pushes the resistance bar against the at least one leg (“n FIG. 7 the user is performing knee extensions so that the front of the ankle is pressing against the handle means 58 so as to turn the wheel 62 and lift the weight stack 72.” Col. 4, lines 5-8).  
	Dawson discloses the invention as substantially claimed, see above. Dawson further discloses that the distance between the support for the user and the handle means where force by the user is to be applied be adjustable to accommodate different sizes of users (Col. 2, lines 9-12).Dawson does not disclose wherein the load arm mechanism is capable of providing linear adjustment of the resistance bar.
	Olschansky discloses an analogous exercise machine and method solving the same issue of leg exercises (Figure 3) comprising: 
	a stationary bench (frame seat portion 146; seat portion 146 does not move when the device is in use) that is substantially parallel to a floor on which the machine is placed (“the angular inclination of frame seat portion 146 may be adjusted to a particular desired angular orientation of the user.” Col. 8, lines 15-17; the seat portion 146 can be angled to be parallel to a floor); 
	a rotating bench (frame back frame 142) that is capable of rotating at an angle alpha (“frame back portion 142 of seat mechanism 122 may be rotatively oriented to a predetermined position responsive to the needs of a user” Col. 7, lines 60-62) about an axis (“coincident axis”), wherein the axis is located between the stationary bench and the rotating bench (“about a coincident axis line with respect to the axis line of seat frame back portion 142. Thus, frame seat portion 146 and frame back portion 142 are rotatably coupled about the same axis line when taken with respect to seat frame 124.” 43-47; see Figure 6 wherein the axis is between the frames through bearing members 150, 162 which is between the seat pad and back pad);
	 a resistance bar (bar member 76 with pad member 87); 
	a load arm mechanism (actuating bar mechanism 38) capable of providing at least one of linear or rotational adjustment of the resistance bar (mechanism 38 provides rotational adjustment via openings 66 and linear adjustment via holes 82, 84, see Figure 3; “Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins); 

    PNG
    media_image3.png
    281
    427
    media_image3.png
    Greyscale

	and a resistance means (weight elements 12) to adjust the amount of force required to move the resistance bar away from the rotating bench (actuating the bar relative to the bench is resisted by the weight elements 12 connected to the bar via cables, see Figures 1 and 2); 
	wherein alpha is about 180 degrees when the rotating bench is substantially parallel to a floor (see Col. 7, lines 60-62 above; the back portion is capable of being rotated to parallel to the floor), and alpha decreases in magnitude as the rotating bench is rotated away from the floor (Col. 7, lines 60-62, the bench back portion is capable of being rotated upwards such that the angle between the back portion and the seat portion decreases) 
	and wherein the material of the exercise machine comprises: metal (“may be formed of stainless steel, or some like metal composition” Col. 3, lines 13-14).

	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Dawson’s lever with tubular member 78 and holes 82 and 84 for linear adjustment and to have the device formed of stainless steel, as taught by Olschansky, in order to provide adjustment and dimensional control of the linear extension of the user interface bar to fit users of different sizes (Col. 5, lines 53-57).
	Regarding Claims 6, Dawson in view of Olschansky discloses the invention as substantially claimed, see above. Dawson further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).

    PNG
    media_image3.png
    281
    427
    media_image3.png
    Greyscale

	Dawson does not disclose wherein the linear adjustment is capable of providing about 8 inches to about 34 inches of adjustment of the resistance bar.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have a linear adjustment of about 8 to 34 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed adjustment of 8 to 34 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims and specifications. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s linear adjustment to provide 8 to 34 inches of adjustment of the resistance bar in order to allow for adjustment to fit users of difference sizes and target different muscle groups. 
	Regarding Claims 7, Dawson in view of Olschansky discloses the invention as substantially claimed, see above. Dawson further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).
	Dawson does not disclose wherein the linear adjustment is capable of providing about 10 inches to about 30 inches of adjustment of the resistance bar
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have a linear adjustment of about 10 to 30 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed adjustment of 10 to 30 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims and specifications. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s linear adjustment to provide 10 to 30 inches of adjustment of the resistance bar in order to allow for adjustment to fit users of difference sizes and target different muscle groups. 
	Regarding Claims 8, Dawson in view of Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).
	Dawson does not disclose wherein the linear adjustment is capable of providing about 12 inches to about 28 inches of adjustment of the resistance bar.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have a linear adjustment of about 12 to 28 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed adjustment of 12 to 28 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims and specifications. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s linear adjustment to provide 12 to 28 inches of adjustment of the resistance bar in order to allow for adjustment to fit users of difference sizes and target different muscle groups. 
	Regarding Claims 9, Dawson in view of Olschansky discloses the invention as substantially claimed, see above. Dawson further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).
	Dawson does not disclose wherein the linear adjustment is capable of providing about 14 inches to about 26 inches of adjustment of the resistance bar.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dawson to have a linear adjustment of about 14 to 26 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Dawson would not operate differently with the claimed adjustment of 14 to 26 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims and specifications. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dawson’s linear adjustment to provide 14 to 26 inches of adjustment of the resistance bar in order to allow for adjustment to fit users of difference sizes and target different muscle groups. 
	Regarding Claim 15, Dawson in view of Olschansky further discloses the exercise machine of claim 1, wherein the material of the exercise machine comprises: metal (“may be formed of stainless steel, or some like metal composition” Col. 3, lines 13-14).
Allowable Subject Matter
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 12, the prior art of record US 4893812 A (Dawson) fails to teach or render obvious the method in combination with all of the elements and structural and functional relationships as claimed and further including wherein one or more suspended slings is attached to the machine by at least two vertical posts; wherein the one or more suspended slings are suspended above the at least one of the stationary bench or the rotating bench.  
The prior art of record does not disclose one or more slings and it would not be obvious for one skilled in the art at the time of filing to modify the method to include slings without improper hindsight or significantly modifying the structure of the exercise device.
	Regarding claim 20, the prior art of record US 4893812 A (Dawson) fails to teach or render obvious the method in combination with all of the elements and structural and functional relationships as claimed and further including wherein: the user is positioned on the exercise machine such that the user's feet are in contact with the swivel platform. 
The prior art of record discloses the swivel platform underneath the seats and unreachable by the user’s foot while performing the other steps of the method and it would not be obvious for one skilled in the art at the time of filing to modify the method to include a swivel platform and to have the user position their feet to be in contact with the swivel platform without substantially modifying the structure and without improper hindsight.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784